DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and related arguments with respect to the prior art rejection under 35 USC 102 have been fully considered and are persuasive. The prior art rejection has been withdrawn. The 112 rejections have also been withdrawn.
Applicant’s claim amendments and related arguments, filed 9/6/2022, with respect to the rejection under 35 USC 101 have been fully considered and are not persuasive. The 101 rejection has been maintained.
The applicant has argued the new limitation “wherein the process includes visualizing electrical currents in a body based on the extracted signal of interest” integrates the abstract idea into a practical application. However, this limitation is an example of post solution activity per MPEP 2106.05(g), which states “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” and 
“Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
• Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
• Selecting a particular data source or type of data to be manipulated:
i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937;
ii. Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55;
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754.
• Insignificant application:
i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and
ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”

Thus, visualization (printing, displaying, etc.) falls in the category of an insignificant application of extra solution activity. Note: The examiner may go final as the applicant has included subject matter in all of the independent claims that was not present in the original claims (the visualizing electrical currents limitation).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, 14-16, and 18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
The claims recite a method (process) and apparatus for signal processing involving extracting a signal of interest and visualizing electrical currents in a body based on the extracted signal of interest.

Step 2A, Prong One 
Regarding claims 1-2, 4-12, 14-16, and 18, the limitations of “obtaining measurement data including a signal of interest and an interference signal generated in proximity to a first signal source of the signal of interest”, “estimating a second signal source of the interference signal in an extraction target area including the first signal source of the signal of interest and the second signal source of the interference signal based on the measurement data”, “extracting interference signal data generated from the selected signal source of the interference signal based on a result of the estimating the second signal source”, “generating virtual interference signal data from the interference signal data”, “extracting the signal of interest by removing a common part between the measurement data and the virtual interference signal data”, “wherein the virtual interference signal data is generated based on an electric current component of the interference signal data”, and “wherein the process includes visualizing electrical currents in a body based on the extracted signal of interest” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). Additionally, as explained in the response to arguments, visualization (printing, displaying, etc.) falls in the category of an insignificant application of extra solution activity per MPEP 2106.05(g).
 
Step 2A, Prong Two 
This judicial exception is not integrated into a practical application. In particular, the claim recites two additional elements of a processor and memory. These elements are recited a high-level of generality (i.e., as a generic processor performing generic computer function) and they amount to no more than general signal processing circuitry. Additionally, as explained in the response to arguments, visualization (printing, displaying, etc.) falls in the category of an insignificant application of extra solution activity per MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Step 2B 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/memory to perform the signal processing and electrical current visualization amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, as explained in the response to arguments, visualization (printing, displaying, etc.) falls in the category of an insignificant application of extra solution activity per MPEP 2106.05(g), which cannot provide an inventive concept. Therefore, the claim is not patent eligible. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792